Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 03/29/2021. Claims 21-22 are allowed. Claims 1-20 are cancelled by applicant. Claims 21-22 are newly presented. The previous specification objection has been withdrawn due to the newly accepted “Abstract” dated 03/29/2021. The previous drawing objections and claim interpretation due to applicants cancelled claims. The previous 112, 102, and 103 rejections have been withdrawn due to applicants cancelled claims.

Reasons for Allowance
Claims 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, a multi-point lift point specifically a leaf spring connected to the outer telescoping sleeve by a bias force, the leaf spring having at least two bias connectors depending therefrom in a direction of the outer telescoping sleeve orifices and the inner telescoping tube complementary orifices, the two bias connectors being urged through the respective outer telescoping sleeve orifices and inner telescoping tube complementary orifices when aligned therewith; a connector extension connected to the leaf spring and to the lower raising 
The prior art Barron (US Patent No. 3,915,102) discloses a multi-lift point elevator (Figures 1-3) comprising: a lifting frame; wherein the lifting frame has an upper lifting surface; multiple independent lift stanchion on each corner of the frame having an outer and inner telescoping tube comprising orifices that align with one another, and utilizes a latching mechanism for variably engaging the at least one inner telescoping tube with the at least one outer telescoping sleeve to be raised/lowered independently. However, the above reference does not discloses or utilize a leaf spring connected to the outer telescoping sleeve by a bias force, the leaf spring having at least two bias connectors depending therefrom in a direction of the outer telescoping sleeve orifices and the inner telescoping tube complementary orifices and a connector extension connected to the leaf spring and to the lower raising surface in order to disengage the leaf spring from the orifices of the telescoping tubes to permit the tubes to extend.
The prior art Gibbs (US Patent No. 6,464,192) discloses a multi-lift point elevator (Figures 1-11) comprising: a lifting frame; wherein the lifting frame has an upper lifting surface; independent lift stanchion on the left and right side of the frame having an outer telescoping tube comprising orifices and an inner telescoping tube, two locking mechanism that are inserted through the orifices of the outer tube in order for the inner tube to sit on when elevated, and a jack contacting the lower surface to assist in 
The prior art Gould (US Patent No. 6,158,552) discloses a multi-lift point elevator (Figures 1-6) comprising: a lifting frame; wherein the lifting frame has an upper lifting surface; independent lift stanchion on the left and right side of the frame having an outer telescoping tube comprising orifices and an inner telescoping tube with a single orifice, two adjusting bars with locking pins that are inserted through the orifices of the outer tube and inserted through the single orifice of the inner telescoping for variably engaging the at least one inner telescoping tube with the at least one outer telescoping sleeve to be raised/lowered independently. However, the above reference does not discloses or utilize a leaf spring connected to the outer telescoping sleeve by a bias force, the leaf spring having at least two bias connectors depending therefrom in a direction of the outer telescoping sleeve orifices and the inner telescoping tube complementary orifices and a connector extension connected to the leaf spring and to the lower raising surface in order to disengage the leaf spring from the orifices of the telescoping tubes to permit the tubes to extend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/03/2021


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 3, 2021